ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Amerifa Construction Company          )                ASBCA Nos. 56841, 56842, 56843
                                      )                           57049,57650, 57651
                                      )
Under Contract Nos. W917PM-06-C-0055 )
                    W917PM-07-D-001 l )

APPEARANCES FOR THE APPELLANT:                         Stephen M. Seeger, Esq.
                                                       Michael C. Zisa, Esq.
                                                        Peckar & Abramson, P.C.
                                                        Washington, DC

APPEARANCES FOR THE GOVERNMENT:                        Thomas H. Gourlay, Jr., Esq.
                                                        Engineer Chief Trial Attorney
                                                       James D. Stephens, Esq.
                                                       Nancy L. Pell, Esq.
                                                        Engineer Trial Attorneys
                                                        U.S. Army Engineer District, Middle East
                                                        Winchester, VA

                                 ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: 20 April 2017
                                                          ,/17
                                                       /;.>',/       ~/
                                                                        I ,    /
                                                      ~'.~;:>~~/     -.' ·.
                                                                       --;~~-------·--
                                                   /;~- (/<,.--~, ~~)!'(..,
                                               /     MARK N. STE~PLI)R
                                                     Administrative Judge
                                                     Vice Chairman
                                                     Armed Services Board
                                                     of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 56841, 56842, 56843, 57049, 57650,
57651, Appeals of Amerifa Construction Company, rendered in conformance with the Board's
Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals




                                            2